     Case 2:19-cv-10399-ODW-AGR Document 1 Filed 12/09/19 Page 1 of 6 Page ID #:1




 1   NICOLA T. HANNA
     United States Attorney
 2
     BRANDON D. FOX
 3   Assistant United States Attorney
     Chief, Criminal Division
 4
     STEVEN R. WELK
 5   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 6
     KATHARINE SCHONBACHLER
 7   California Bar No. 222875
     Assistant United States Attorney
 8
     Asset Forfeiture Section
 9         Federal Courthouse, 14th Floor
           312 North Spring Street
10
           Los Angeles, California 90012
11         Telephone: (213) 894-3172
           Facsimile: (213) 894-0142
12
           E-mail: Katie.Schonbachler@usdoj.gov
13
     Attorneys for Plaintiff
14   United States of America
15                            UNITED STATES DISTRICT COURT
16                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
17                                   WESTERN DIVISION
18   UNITED STATES OF AMERICA,                   No. 2:19-CV-10399
19               Plaintiff,                      VERIFIED COMPLAINT FOR
20                                               FORFEITURE
                        v.
21   $129,780.00 IN U.S. CURRENCY,               21 U.S.C. § 881(a)(6)
22               Defendant.
                                                 [D.E.A.]
23
24
25
26         Plaintiff United States of America brings this claim against defendant $129,780.00
27   in U.S. Currency, and alleges as follows:
28   ///
     Case 2:19-cv-10399-ODW-AGR Document 1 Filed 12/09/19 Page 2 of 6 Page ID #:2




 1                                 JURISDICTION AND VENUE
 2           1.     The government brings this in rem forfeiture action pursuant to 21 U.S.C.
 3   § 881(a)(6).
 4           2.     This Court has jurisdiction over the matter under 28 U.S.C. §§ 1345 and
 5   1355.
 6           3.     Venue lies in this district pursuant to 28 U.S.C. § 1395.
 7                                   PERSONS AND ENTITIES
 8           4.     The plaintiff in this action is the United States of America.
 9           5.     The defendant is $129,780.00 in U.S. Currency (the “defendant currency”)
10   seized by law enforcement officers on or about March 7, 2019 during a search conducted
11   at the Barham Road exit of the southbound I-101 freeway in Los Angeles, California of a
12   2015 Chevrolet Colorado pickup truck registered to and driven by Clayton Burton Davis.
13           6.     The defendant currency is currently in the custody of the United States
14   Marshals Service in this District, where it will remain subject to this Court’s jurisdiction
15   during the pendency of this action.
16           7.     The interests of Clayton Burton Davis may be adversely affected by these
17   proceedings.
18                                   BASIS FOR FORFEITURE
19           8.     Drug Enforcement Administration (“DEA”) agents and task force officers
20   (collectively referred to as “officers”) have been conducting an investigation of a Los
21   Angeles-based narcotics organization. On February 8, 2019, officers obtained a state
22   court order authorizing wiretap interception on one of the narcotics coordinator’s cell
23   phone and several other cell phones used by members of the organization.
24           9.     On March 6, 2019, at approximately 9:22 a.m., officers intercepted a call
25   between the narcotics coordinator and a narcotics courier named Melvin Lovester Riley
26   (“Riley”) during which the telephone participants discussed the purchase of “four
27   tickets,” which is coded language referring to four kilograms of cocaine. Based on this
28   information, officers obtained a state search warrant for the subscriber information, call
                                                    2
     Case 2:19-cv-10399-ODW-AGR Document 1 Filed 12/09/19 Page 3 of 6 Page ID #:3




 1   details records and GPS location of the telephone used by Riley. Officers intercepted a
 2   second call between the narcotics coordinator and Riley at approximately 10:13 a.m. that
 3   same day, during which Riley asked for “an extra ticket,” referring to an additional
 4   kilogram of cocaine, bringing the total to five kilograms that Riley sought to purchase.
 5         10.    On March 7, 2019, at approximately 12:23 p.m., officers intercepted a call
 6   between the narcotics coordinator and Riley, during which Riley indicated that he was
 7   on his way and would arrive in about four hours. Based on GPS cell data of Riley’s
 8   phone, officers learned that Riley was traveling from Oakland towards Los Angeles in a
 9   Lexus IS-350 (the “Lexus”) that was traveling on the I-5 freeway in Gorman, California.
10         11.    The Lexus was traveling in tandem with a Chevrolet Colorado (the
11   “Chevy”), which was registered to Clayton Davis (“Davis”) at an Oakland, California
12   address. Los Angeles Sheriff’s Department (“LASD”) deputies conducted a traffic stop
13   on the Lexus and identified Riley as the vehicle’s driver and sole occupant.
14         12.    While LASD deputies conducted the traffic stop of the Lexus, officers
15   maintained surveillance on the Chevy. Officers observed that the Chevy’s driver
16   frequently changed the vehicle’s speed and changed lanes, then abruptly pulled over onto
17   the right shoulder of the southbound I-101 freeway before the Barham Road exit and
18   stopped. Officers approached the driver and sole occupant of the Chevy, who was
19   identified as Davis, and spoke to him.
20         13.    Davis told the officers that he was in Southern California to visit his niece,
21   but he did not know where his niece lived or how to get there. Davis also told the
22   officers that he was in Los Angeles to visit various casinos. Officers found in the
23   Chevy’s bed a backpack containing three plastic shopping bags, each housing a large
24   amount of U.S. currency divided and held together with rubber bands, which is
25   consistent with the manner in which narcotics proceeds are packaged. When asked
26   about the currency, Davis stated that he had won $50,000 at a casino in 2017. Officers
27   also located three cans in the bed of the truck – a coffee creamer can, a concrete sealer
28   can and an enamel can. Upon closer examination, the officers observed that the cans
                                                  3
     Case 2:19-cv-10399-ODW-AGR Document 1 Filed 12/09/19 Page 4 of 6 Page ID #:4




 1   were false compartments, which are frequently used by narcotics traffickers to conceal
 2   narcotics and/or money.
 3         14.    The U.S. currency found in the Chevy totaled $129,780.00 (i.e., the
 4   defendant currency) and consisted of 438 $100 bills, 113 $50 bills, 3,489 $20 bills, 613
 5   $10 bills, 877 $5 bills and 35 $1 bills. The current price for one kilogram of cocaine is
 6   approximately $25,000. Therefore, five kilograms of cocaine would cost approximately
 7   $125,000.
 8   Criminal Histories
 9         15.    Davis and Riley have extensive criminal histories that include convictions
10   and arrests for narcotics sales and theft related offenses.
11         16.    Davis and Riley’s criminal histories also reveal that they have known one
12   another for many years and had previously been arrested and charged together as a result
13   of a 2002 investigation. On February 13, 2002, a criminal complaint was filed against
14   Davis, Riley, and a third individual for violations of California Penal Code §§ 459
15   (burglary); 368 and 664 (attempted theft from an elder/dependent adult); 487(a) and 664
16   (attempted grand theft); and 532(a) and 664 (attempt to obtain money and property by
17   false pretenses) in San Diego County Superior Court in a case entitled People v. Davis,
18   et al., No. CS166281. On November 7, 2002, the Court found Davis guilty of all counts.
19   The charges were dismissed against Riley and the third individual prior to trial.
20         17.    Based on the above, plaintiff alleges that the defendant currency represents
21   or is traceable to proceeds of illegal narcotic trafficking or was intended to be used in
22   one or more exchanges for a controlled substance or listed chemical, in violation of 21
23   U.S.C. § 841 et seq. The defendant currency is therefore subject to forfeiture pursuant to
24   21 U.S.C. § 881(a)(6).
25         WHEREFORE, plaintiff United States of America prays:
26         (a)    that due process issue to enforce the forfeiture of the defendant currency;
27         (b)    that due notice be given to all interested parties to appear and show cause
28   why forfeiture should not be decreed;
                                                   4
     Case 2:19-cv-10399-ODW-AGR Document 1 Filed 12/09/19 Page 5 of 6 Page ID #:5




 1         (c)    that this Court decree forfeiture of the defendant currency to the United
 2   States of America for disposition according to law; and
 3         (d)    for such other and further relief as this Court may deem just and proper,
 4   together with the costs and disbursements of this action.
 5   Dated: December 9, 2019                   NICOLA T. HANNA
                                               United States Attorney
 6
                                               BRANDON D. FOX
 7                                             Assistant United States Attorney
                                               Chief, Criminal Division
 8
                                               STEVEN R. WELK
 9                                             Assistant United States Attorney
                                               Chief, Asset Forfeiture Section
10
11                                               /s/
                                               KATHARINE SCHONBACHLER
12                                             Assistant United States Attorney
13                                             Attorneys for Plaintiff
                                               United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
     Case 2:19-cv-10399-ODW-AGR Document 1 Filed 12/09/19 Page 6 of 6 Page ID #:6



 1                                        VERIFICATION
 2          I, Bradley S. Ubovich, hereby declare that:
 3          1.    I am a Task Force Officer with the Drug Enforcement Administration and
 4    the case agent for the forfeiture matter entitled United States of America v. $129,780.00
 5    in U.S. Currency.
 6          2.    I have read the above Verified Complaint for Forfeiture and know its
 7    contents. It is based upon my own personal knowledge and reports provided to me by
 8    other law enforcement agents.
 9          3.    Everything contained in the Complaint is true and correct, to the best of my
10    knowledge and belief.
11          I declare under penalty of perjury that the foregoing is true and correct.
12          Executed December la_, 2019 in Los Angeles, California.


                                                       ~~
13
14
                                                    BRADLEY S. UBOVICH
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   6
